Harrison, J. It was expressly decided in the case of Lee county v. Lackie, 30 Ark., 764, that in order to charge the county with the support and maintenance, including of course medical treatment, of poor and destitute persons, they must first be adjudged paupers by the county court. In that case the court say: We are sensible of the difficulty that must arise upon emergencies, and before time and opportunity can be afforded for the court to act, and that some who deserve protection and care, may for a time be left to suffer, or left to the charitable in the vicinity where they may be found. But unless this question of support and care is determined by some tribunal, and is not left open to be determined by the person called upon to give support or relief, it is evident that a greatly increased and unnecessary charge may be made upon the county, in which such person resides. The law seems to have made provision, not only for the protection and care of the paupers of the county, but has provided a tribunal to ascertain who are the proper subjects of public charge. It has, moreover, charged a class of its officers with the duty of giving information of all such known to them. This duty may be hastened by individuals calling the attention of these officers to such as may have escaped their observation, or any citizen may bring the facts to the knowledge of the county court, whose duty it is to pass upon the condition and circumstances of the subject presented for its consideration, and if found to' be a proper subject of charge upon the county to make the necessary order for that purpose. Looking at the evils which may result in individual cases, from delay on the one hand, and the increased burdens which may be imposed upon the county on the other, by extending the right of charge for care and support to all who are supposed to be poor and in need, without the object of such care being first adjudged by the court a pauper and a fit subject for public charge, we think it safest and most conducive to public good, and in accordance with the spirit and intent of the Legislature, to hold that in order to charge the county with the expenses of the care and support of paupers, they should first be declared such by the county court.” And, see also Brem v. Arkansas County Court, 9 Ark., 240. No authority is conferred by law upon the county judge, except in term, or when holding the county court, to adjudge an indigent person a pauper, or to contract for his support or medical treatment. The evidence shows that the man, when the county judge requested the appellant to visit and attend him, had a physician attending, and there was no necessity or occasion for his becoming a charge upon the county. The instructions given by the court were correct, and those asked for by appellant were properly refused. The judgment is affirmed.